Title: Orders to Lieutenant Colonel Peter Adams, 7 November 1777
From: Washington, George
To: Adams, Peter



[Whitemarsh, Pa., 7 November 1777]

The approaching season, and the distresses of the Army in the Articles of Blankets & Cloathing make it necessary, that every practicable measure should be pursued to procure supplies.
Therefore to releive, if possible, the wants of the Troops, raised by the State of Maryland, in these essential Articles, you are to proceed immediately to Govr Johnson with the Letters you have in charge for him, and to receive whatever Supplies the State may be in a situation to furnish in these instances, & which they may think proper to deliver. You know the circumstances of the Troops & must explain them.
Besides the necessaries you may receive from the State, you will use every possible endeavour to procure further Supplies by purchasing from the Inhabitants and Individuals. For which purpose you will receive of the Pay Master Genl Two thousand Dollars. I have written to the Govr of this measure, and I am well assured, he will give you every countenance and aid in his power to promote it. The Wants of the Troops are general. But in the Articles of Blankets—Shoes & Stockings, they are peculiarly great—A considerable supply of these must be had, if it is possible, Upon a due representation, I trust, the people at large from motives of generosity & a regard to the service, will make every contribution their circumstances will admit of & upon reasonable terms.
You will keep a particular account of All the Cloathing you obtain—of the prices paid for them & of every expence incurred in bringing them to Camp. These you will report on your Return with the whole of your proceedings.

You will find a List of Necessaries wanted inclosed by Genl Smalwood to the Governor. Given under my Hand at Head Qrs this 7 day of Novemb. 1777.
